Citation Nr: 0930316	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to 
September 1945.  The Veteran died in March 2005.  The 
appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2005.  

2.  The Veteran's death certificate shows that the immediate 
cause of the Veteran's death was cardiac arrest and the 
underlying cause of death was ischemic cardiomyopathy.    

3.  At the time of the Veteran's death, service connection 
was in effect for residuals of a gunshot of the left buttock, 
muscle group XVII, evaluated as 50 percent disabling with an 
effective date of May 28, 1946, residuals of a gunshot wound 
of the pleural cavity evaluated as 20 percent disabling 
effective July 1960, residuals of a gunshot wound of the left 
arm, muscle group VII, evaluated as 10 percent disabling 
effective May 28, 1946, residuals of a gunshot wound with 
peritoneal adhesions evaluated as 10 percent disabling 
effective May 28, 1946, residuals of a gunshot wound to the 
thoracic region evaluated as noncompensable with an effective 
date of April 13, 1960 and residuals of a gunshot wound of 
the left calf evaluated as noncompensable effective October 
13, 1994.  The Veteran received a 100 percent disability 
evaluation due to individual unemployability effective May 
19, 1998.  

4.  The evidence indicates that the Veteran's cause of death 
was not manifested during the Veteran's period of active 
service and it has not otherwise been shown to be related to 
military service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

Additional VCAA notice requirements attach in the context of 
a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In addition, the content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Id.

A May 2005 VCAA letter informed the appellant in general of 
the evidence necessary to substantiate her cause of death 
claim.  The letter advised the appellant of her and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the appellant to provide any evidence in her 
possession and she was informed that it was ultimately her 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

As indicated above, the VCAA letter notified the appellant of 
the evidence and information required to substantiate a DIC 
claim on a previously service-connected claim.  However, the 
letter did not notify the appellant of any conditions that 
were service-connected at the time of the Veteran's death.  
The Board finds that this notice error did not affect the 
essential fairness of the adjudication because the appellant 
demonstrated that she had actual knowledge of the information 
that was not provided in the May 2004 VCAA notice.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  The appellant discussed the Veteran's service-
connected disabilities in the September 2005 notice of 
disagreement and the May 2006 substantive appeal.  
Furthermore, the appellant's representative listed all of the 
Veteran's service-connected disabilities in the June 2009 
informal hearing presentation.   Accordingly, the Board 
concludes that the record on appeal shows that the appellant 
had actual knowledge of the information that was not provided 
in the notice letter, and therefore, the above VCAA notice 
error did not affect the essential fairness of the Board's 
decision.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed.Cir.2007), Newhouse v. Nicholson, 497 F.3d 1298, 1301 
(Fed.Cir.2007), Conway v. Principi, 353 F.3d 1369, 1375 (Fed. 
Cir. 2004), and Vazquez-Flores, 22 Vet. App. at 48 .   
Furthermore, the appellant had a meaningful opportunity to 
participate in the adjudication of her claim.  The appellant 
asserted connections between the Veteran's service-connected 
disabilities and his cause of death.  The actions of the 
appellant show that she understood the evidence and 
information she was required to establish for service 
connection for cause of death.  Based on the foregoing 
reasons and the particular facts presented in this case, the 
Board finds that a remand to the RO for further notice with 
respect to the appellant's claim would only serve to delay 
adjudication of the claim unnecessarily.

An August 2006 VCAA letter provided notice of the type of 
evidence necessary to establish disability ratings or 
effective dates.  This portion of the duty to notify for 
service connection claims was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of the supplemental statement of the case issued in March 
2007 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or an SSOC, is sufficient to 
cure a timing defect).  Furthermore, the Board notes that a 
degree of disability is not assigned in service connection 
for cause of death cases and such error was harmless.  For 
the reasons stated above, it is not prejudicial to the 
Veteran for the Board to proceed to decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, private 
treatment records, the Veteran's terminal hospital report, a 
September 2006 VA medical opinion, and the Veteran's death 
certificate.  

The Veteran's representative asserts that the September 2006 
VA opinion was inadequate because the examiner did not 
address whether the Veteran's pleural condition aggravated 
the heart condition that resulted in his death.  The Board 
notes that the VA examiner addressed the issue of whether the 
service-connected gunshot to the pleural region contributed 
to his death.  A contributory cause of death is one that 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c).  Thus, the examiner's 
statement includes the issue of whether the Veteran's 
service-connected gunshot wound to the pleural region 
assisted in the production of death or aggravated the 
condition, which resulted in death.  The examiner reviewed 
the claims file and provided a clear rationale for his 
opinion.  Based on the foregoing, the Board finds that the VA 
opinion is adequate.

Additionally, the claims file contains the appellant's 
statements in support of her claim.  There is no indication 
in the file that there are additional relevant records that 
have not been obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been developed properly 
and sufficiently in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to her claim.  Accordingly, 
the Board will proceed with appellate review.

II.  Merits of the Claim for Cause of Death 

The appellant contends that the gunshot would to the 
Veteran's pleural cavity weakened the Veteran's chest wall 
and contributed to the Veteran's heart complications.  The RO 
denied the claim in July 2005.  The appellant appeals this 
decision.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312.  The death of a veteran will be considered as 
having been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Generally, in order to establish 
service connection for the cause of death, there must be (1) 
evidence of death; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The evidence of record shows that the first and second 
elements for service connection for cause of death have been 
met.  A certificate of death confirms that the Veteran died 
in March 2005 and lists cardiac arrest as the immediate cause 
of death with ischemic cardiomyopathy as the underlying cause 
of death.  In regards to the second element, the record 
reflects that service connection had been established during 
the Veteran's lifetime for residuals of gunshot wounds to the 
left buttock, muscle group XVII, pleural cavity, left arm, 
muscle group VII, thoracic region, and left calf and 
residuals of a gun shot wound with peritoneal adhesions.

In reference to the third element, the appellant asserts that 
a contributory cause of the Veteran's death was the Veteran's 
service-connected residuals of a gunshot wound of pleural 
cavity.  See September 2005 notice of disagreement, May 2006 
substantive appeal and June 2009 informal hearing 
presentation.  A VA examiner reviewed the record in September 
2006 and provided an opinion on whether the Veteran's 
service-connected gunshot wound to the pleural cavity 
contributed to the Veteran's death.  After a review of the 
claim's file, the examiner provided the opinion that it is 
less likely than not that the service-connected gunshot wound 
to the pleural region contributed to his death.  He noted 
that the Veteran died of cardiac arrest and had severe 
coronary artery disease, which was not caused by the pleural 
condition.  He also noted that it is less likely that the 
pleural condition made him materially less capable of 
resisting the effects of the primary cause of death because 
his pulmonary function tests did not show significant 
abnormality.  The Board finds this opinion to be highly 
probative as the examiner reviewed the Veteran's pertinent 
medical records and provided a clear rationale for his 
opinion consistent with the evidence of record.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).

The only evidence that indicates the Veteran's service-
connected disabilities contributed to the Veteran's cause of 
death are the statements made by the appellant and her 
representative.  The appellant is competent to testify to 
visible symptoms of the Veteran.  However, the statements 
provided by the appellant and her representative are medical 
opinions on the etiology of the Veteran's death and as lay 
persons, the appellant and her representative are not 
competent to relate the residuals of the Veteran's gunshot 
wound of the pleural cavity to his cause of death.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
competent medical evidence of record that indicates the 
Veteran's service-connected residuals of a gunshot wound to 
the pleural cavity were a contributory cause of death.  As 
noted above, the only competent medical evidence of record 
reveals that the Veteran's service-connected disabilities did 
not cause or contribute to the Veteran's cause of death.

The Board also has considered whether the evidence otherwise 
links the Veteran's active duty service to the cause of his 
death, cardiac arrest due to ischemic cardiomyopathy.  After 
a careful review of the service treatment records, the Board 
finds no evidence that the Veteran complained of or was 
treated for any heart problems during military service.  
There is no medical evidence that the Veteran was diagnosed 
with a heart condition while in service or within one year of 
discharge from service.  A service treatment record dated in 
September 1945 revealed that the Veteran's pulse was of good 
quality, arteries showed no palpable abnormalities and there 
were no venous defects.  The Veteran's heart was regular with 
no murmurs and it was not enlarged.  A VA general surgical 
examination conducted in May 1946 showed that the Veteran's 
heart was normal.  The first evidence of any treatment or 
diagnosis of a heart disorder was in 2003, approximately 58 
years following the Veteran's September 1945 discharge from 
active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  Thus, the record preponderates against the 
appellant's claim that there is a link between the Veteran's 
active military service and his death in March 2005.  

The Board finds that the evidence of record shows that the 
Veteran died as the result of a cardiac arrest due to 
ischemic cardiomyopathy that was unrelated to his service and 
his service-connected disabilities.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Accordingly, 
entitlement to service connection for the cause of the 
Veteran's death is not warranted.


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


